UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ADMINISTRATORS OF THE TULANE
EDUCATIONAL FUND (A/K/A TULANE
UNIVERSITY), et al.,

Plaintiffs,
v.

Civil Case N0. 09-2428 (RJL)

IPSEN PHARMA, S.A.S. (F/K/A SOCIETE
CONSEILS DE RECHERCHES ET
D’APPLICATIONS SCIENTIFIQUES SAS), et al.,

Defendants.

\éS%S\/€S€€€S%/S

ORDER
For the reasons set forth in the Memorandum Opinion entered this date, it is this
v~L.

2  day of March, 2011, hereby

ORDERED that the defendant Ipsen Pharma, S.A.S’s Motion to Dismiss [#21] is
GRANTED in part and DENIED in part; and it is further

ORDERED that the defendant Ipsen Pharma, S.A.S’s Motion for a More Definite
Statement [#21] is DENIED.

S0 ORDERED.

b
RICHARD @BoN
United States District Judge